DETAILED ACTION
	This Office action is in response to the communication filed on 12/11/2020. Claims 1-15 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application filed in Korea on December 18, 2019 has been acknowledged and considered by Examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) that are placed on record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	

Claims 1-4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0039360 A1 by Akimoto et al. (“Akimoto”) in view of U.S. Patent Publication 2016/0218159 A1 by Park et al. (“Park.”) 

Regarding claim 1, Akimoto teaches a touch display device (Figs. 1, 2 and 8, display device 100 with touch sensor 200 where is a cross-section of Fig. 1A), comprising: 
a substrate (Fig. 2, substrate 104); 
a light-emitting element (Fig. 2, pixel 120 with light emitting elements as in [0040]) disposed in each of a plurality of subpixels comprising emission areas and disposed on the substrate (see Fig. 2 where pixels 120 composed of first, second and third sub-pixels 130, 132, 134 of at least two different area sizes disposed on the substrate 104 as explained in [0040]-[0042]);
 an encapsulation unit disposed on the light-emitting element (Figs. 2 and 8, first touch electrode 202 and the second touch electrode 204 are provided a sealing film 182, 184, and 186 (equivalent to an encapsulation unit) formed over the light emitting element as explained in [0066]); 
a plurality of touch electrodes disposed on the encapsulation unit (Figs. 2 and 8, first touch electrodes 202 and second touch electrodes 204 upon insulating film 190 as in [0047]); and 
at least one opening formed in each of the plurality of touch electrodes (Fig. 2, [0046], first and second touch electrodes 202, 204 are mesh wirings with a plurality of openings 250), 
([0085], among the number of the first sub-pixels 130, the number of the second sub-pixels 132, and the number of the third sub-pixels 134, which overlap with one opening 250, one is different from the other two as in Fig. 14).
However, Akimoto does not teach a light-emitting element disposed in each of a plurality of subpixels comprising emission areas having different sizes, and wherein a width of the opening is formed differently in each of the plurality of subpixels comprising the emission areas having different sizes. 
While Akimoto teaches at least one sub-pixel is different than the other two as in Akimoto [0078] and [0084], there is no specific example of two sub-pixels different than the other one. In the analogous art of light emitting displays, Park teaches three different sub-pixels where the first organic light emitting emission layer disposed on a pixel electrode corresponding to an opening in a pixel defining layer emitted green light and was a first size and shape. The second organic light emitting emission layer emitted blue light and was a second size and shape, and the third organic light emitting emission layer emitted red light and was a third size and shape (Park Fig. 1; [0052]-[0055]). 
It would have been obvious before the effective date of the invention for the at least two different sized sub-pixels which overlap with the opening to have been three different sized sub-pixels as taught by Park. One of ordinary skill in the art would have been motivated to have different size and shape openings included in the pixel defining layer corresponding to the light emission layers to reduce or minimize interference of a substrate with respect to the emission layers (Park [0026]) and [0052]-[0055]).

Regarding claim 2, Akimoto of the combination of references further teaches the touch display device according to claim 1, wherein the width of the opening is inversely proportional to a size of an emission area of a corresponding one of the plurality of subpixels (Fig. 14; [0085], a combination of colors provided by two sub-pixels which are the closest to and sandwich the first side 256 is different from a combination of colors provided by two sub-pixels which are the closest to and sandwich the second side of the opening 258 where the width of opening 250 includes less large emission sub-pixels 134 because 250 is inversely proportional to the size of sub-pixel 134).

Regarding claim 3, Akimoto of the combination of references further teaches the touch display device according to claim 2, wherein the plurality of subpixels comprises first to third subpixels realizing different colors from each other ([0041], light-emitting elements giving the three primary colors of red, green, and blue can be provided in the sub-pixels 130, 132, and 134), and 
However, Akimoto does not teach wherein the second subpixel has a larger emission area than the first subpixel, and has a smaller emission area than the third subpixel. 
While Akimoto teaches at least one sub-pixel is different than the other two as in Akimoto [0078] and [0084], there is no specific example of two sub-pixels different than the other one. In the analogous art of light emitting displays, Park teaches three different sub-pixels where the first organic light emitting emission layer disposed on a pixel electrode corresponding to an opening in a pixel defining layer emitted green light and was a first size and shape. The second organic light emitting emission layer emitted blue light and was a second size and shape, (Park Fig. 1; [0052]-[0055]). It would have been obvious before the effective date of the invention for the at least two different sized sub-pixels which overlap with the opening to have been three different sized sub-pixels as taught by Park. One of ordinary skill in the art would have been motivated to have different size and shape openings included in the pixel defining layer corresponding to the light emission layers to reduce or minimize interference of a substrate with respect to the emission layers (Park [0026]) and [0052]-[0055]).

Regarding claim 4, Akimoto of the combination of references further teaches the touch display device according to claim 3, wherein among the plurality of touch electrodes, a touch electrode surrounding the first subpixel has therein a first opening (Fig. 14, touch electrode opening 250 at first side 256), and a touch electrode surrounding the second subpixel has therein a second opening (Fig. 14, neighboring electrode opening 250 sandwiching the first side 256), and wherein the second opening has a smaller line width than the first opening  (Fig. 14; [0085], a combination of colors provided by two sub-pixels which are the closest to and sandwich the first side 256 is different from a combination of colors provided by two sub-pixels which are the closest to and sandwich the second side of the opening 258 where the line width of smaller sub-pixels on the first side was less than the line width of the longer bigger sub-pixel).

Regarding claim 7, Akimoto of the combination of references further teaches the touch display device according to claim 4, further comprising: touch lines connected to the plurality of touch electrodes (Fig. 1, second wiring 216), wherein the opening is formed in the touch line (Fig. 1 and 2, wiring 216 coincides with lower end connecting to opening 250 of touch electrodes).

Regarding claim 8, Akimoto of the combination of references further teaches the touch display device according to claim 3, wherein the first subpixel is a red subpixel, wherein the second subpixel is a green subpixel, and wherein the third subpixel is a blue subpixel ([0041], light-emitting elements giving the three primary colors of red, green, and blue can be provided in the sub-pixels 130, 132, and 134).

Regarding claim 9, Akimoto of the combination of references further teaches the touch display device according to claim 1, wherein the encapsulation unit comprises a plurality of inorganic encapsulation layers and at least one organic encapsulation layer (Fig. 8, first inorganic film 182, organic film 184, second inorganic film 186 and [0066]). 

Regarding claim 10, Akimoto of the combination of references further teaches the touch display device according to claim 9, wherein a first side surface of at least one of the plurality of inorganic encapsulation layers protrudes more than a second side surface of the at least one organic encapsulation layer (Fig. 8, side surface of second inorganic insulating film 186 protrudes more than the side surface of organic insulating film 184 because 186 encapsulated 184 as explained in [0066]). 

Regarding claim 11, Akimoto of the combination of references further teaches the touch display device according to claim 9, further comprising: a touch pad electrically connected to the (Fig. 2, touch terminal pads 212 connected by wiring to touch electrodes such as explained in [0034]). 

Regarding claim 12, Akimoto of the combination of references further teaches the touch display device according to claim 11, wherein at least one of the plurality of inorganic encapsulation layers extends more toward the touch pad than the at least one organic encapsulation layer (Fig. 8, side surface of inorganic insulating 186 protrudes more than the side surface of organic insulating film 184 toward touch terminals 210 because 186 encapsulated 184 as explained in [0066]).

Regarding claim 13, Akimoto of the combination of references further teaches the touch display device according to claim 1, further comprising: a bank disposed under the encapsulation unit, wherein the plurality of touch electrodes overlap with the bank (Fig. 8, partition wall 168 under sealing film 182, 184, 186 where the touch electrodes were formed to overlap the partition wall 168 as in [0071]).

Regarding claim 14, Akimoto of the combination of references further teaches the touch display device according to claim 11, further comprising a touch buffer film disposed between the encapsulation unit and the plurality of touch electrodes (Fig. 8, organic insulation film 190 between sealing film 182, 184, 186 and touch electrodes 202, 204 as in [0047]).

Regarding claim 15, Akimoto of the combination of references further teaches the touch display device according to claim 14, wherein the touch pad comprises: a lower touch pad (Fig. 8, touch terminal 210); and an upper touch pad electrode connected to the lower touch pad electrode and disposed on the touch buffer film (Fig. 8, connection 234 as explained in [0065]).


Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Akimoto and the closest prior of record does not teach, alone in combination, the touch display device according to claim 4, wherein the first opening is formed by removing a portion or an entirety of the touch electrode disposed at a lower end of the first subpixel, and wherein the second opening is formed by removing a portion of the touch electrode disposed at a lower end of the second subpixel.
U.S. Patent Publication 2018/0373104 A1 by Qin et al. teaches touch signal lines instead of touch electrodes with a portion removed at an end of the sub-pixel, with portions insulated from one another. 
U.S. Patent Publication 2018/0197924 A1 by Tada et al. teaches openings aligned with a touch electrode surrounding a sub-pixel so that the area of the touch electrode can be made as large as possible, but does not teach removing a portion of the touch electrode at the lower end of the first sub-pixel or second sub-pixel.
Regarding claim 6, it is objected to as being dependent upon objected claim. 


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621   


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621